Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 1 of 7 PageID #: 133




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

   SCOTT M. AFANADOR,                                   )
                                                        )
                                Plaintiff,              )
                                                        )
                        v.                              ) Case No. 4:21-cv-00092-TWP-DML
                                                        )
   COUNTY OF LAWRENCE,                                  )
                                                        )
                                Defendant.              )
                                                        )

                              ENTRY ON MOTION TO DISMISS

        This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

 Civil Procedure 12(b)(6) by Defendant County of Lawrence ("Lawrence County"). (Dkt. 8.) On

 May 17, 2021, pro se Plaintiff Scott Afanador (“Afanador”) initiated this action in state court and

 it was removed to federal court on June 8, 2021 (Dkt. 1). Afanador alleges Lawrence County

 violated his Fourth Amendment rights by wrongfully detaining him for criminal charges which

 were subsequently vacated. He seeks damages pursuant to a state statute. He also seeks assistance

 in recruiting counsel. (Dkt. 19). For the reasons set forth below, the Motion to Dismiss is granted.

                                     I.      BACKGROUND

        The following facts are taken from Afanador’s Complaint and must be accepted as true

 solely for purposes of the motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (“[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of the factual

 allegations contained in the complaint.”). On December 3, 2020, a jury in Lawrence County,

 Indiana, found Afanador guilty of Count I and II, Dealing and Possession of Methamphetamine,

 and Count III, Unlawful Possession of a Syringe. A directed verdict was entered for Count IV,

 Possession of Marijuana, and the Habitual Offender enhancement was dismissed. (Dkt. 1-2.)
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 2 of 7 PageID #: 134




            On February 15, 2021 1, Afanador filed a motion to vacate the convictions with the

 Lawrence Superior Court #1, (Dkt. 1-2 at 2), and on April 27, 2021, the Lawrence Superior Court

 #1 granted his motion and vacated the conviction for Count II: Possession of Methamphetamine.

 Id. Afanador was sentenced as follows:

            Count I, Dealing in Methamphetamine, a Level 2 felony, 22 years to the Indiana[]
            Department of Corrections [sic]; Count IV, Unlawful Possession of Syringe, a
            Level 6 felony, 2.5 years to the Indiana Department of Corrections [sic]. Counts II
            and IV are to be served concurrently. 2 years of such sentence is suspended to
            supervised probation. Defendant is given credit for 307 actual days served.

 (Dkt. 9 at 2.) Afanador was wrongfully incarcerated in the Lawrence County Jail and, as such, he

 seeks compensation for wrongful incarceration under Indiana Code §5-2-23-3, which provides a

 mechanism for compensation to persons who have been wrongfully incarcerated.

            There are no factual allegations against Lawrence County in the Complaint.

                                        II.       LEGAL STANDARDS

 A.         Rule 12(b)(6)

            Federal Rule of Civil Procedure 12(b)(6) authorizes a defendant to move to dismiss a

 complaint that fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

 When deciding a motion to dismiss under Rule 12(b)(6), the court construes the complaint in the

 light most favorable to the plaintiff, accepts all factual allegations as true, and draws all reasonable

 inferences in favor of the plaintiff. Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

 However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

 of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

            While a complaint need not include detailed factual allegations, a plaintiff has the

 obligation to provide the factual grounds supporting his entitlement to relief; and neither bare legal


 1
     The Complaint inadvertently lists the date as February 15, 2020.


                                                             2
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 3 of 7 PageID #: 135




 conclusions nor a formulaic recitation of the elements of a cause of action will suffice in meeting

 this obligation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Stated differently, the

 complaint must include “enough facts to state a claim to relief that is plausible on its face.” Hecker

 v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted). To be

 facially plausible, the complaint must allow “the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

 Twombly, 550 U.S. at 556).

 B.     Pro Se Pleadings

        “A document filed pro se is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

 lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, the Court notes that:

        [I]t is also well established that pro se litigants are not excused from compliance
        with procedural rules. …[T]he Supreme Court has never suggested that procedural
        rules in ordinary civil litigation should be interpreted so as to excuse mistakes by
        those who proceed without counsel[.] Further, as the Supreme Court has noted, in
        the long run, experience teaches that strict adherence to the procedural requirements
        specified by the legislature is the best guarantee of evenhanded administration of
        the law.

 Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009).

        [E]ven pro se litigants . . . must expect to file a legal argument and some supporting
        authority. A litigant who fails to press a point by supporting it with pertinent
        authority, or by showing why it is sound despite a lack of supporting authority . . .
        forfeits the point.

 Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998).

                                     III.     DISCUSSION

        Lawrence County moves to dismiss Afanador’s Complaint pursuant to Rule 12(b)(6),

 arguing that he has not properly pled a constitutional claim against it nor has he properly pled a

 state statutory claim. (Dkt. 9 at 5.)



                                                   3
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 4 of 7 PageID #: 136




        In his Complaint, Afanador contends that he is entitled to compensation under I.C. §5-2-

 23-3 in the amount of "[]$50,000[] for each year that [he] was incarcerated in the department of

 correction ([which includes] a facility under contract to the department of correction) or a county

 jail for a conviction that was vacated". (Dkt. 1-2 at 2-3.) He points out that "[t]he criminal justice

 institute shall pay compensation owed under this chapter in equal sums distributed over 5 years."

 Id. at 3. Afanador reasons that he "served 145 actual days[,] aprox. 10 months" in the Lawrence

 County Jail, "and is owed $41,666.66." He asks the Court to "direct County of Lawrence[,] State

 of Indiana to pay compensation owed" and to "set a hearing" to determine the "exact amount" of

 what he believes he is owed. Id.

        In its Motion to Dismiss, Lawrence County points out that "Indiana Code §5-2-23-1(b)(3)

 applies to a person … who is actually innocent'", and that the section defines "actually innocent"

 as "a person [who] did not take part in or plan, prepare for, or participate in the planning or

 preparation of any other criminal act in connection with that offense." Lawrence County contends

 that "[t]he mere fact that the trier of fact acquitted or did not convict the person on remand is

 insufficient, standing alone, to establish that the person is actually innocent." (Dkt. 9 at 3.) In

 addition, Lawrence County asserts that pursuant to I.C. §5-2-23-1, et seq., Afanador's claim must

 be made by applying to the criminal justice institute and cannot be determined by a court, making

 such a claim in this forum improper and his claim must be dismissed. Id. at 5-6.

        Lawrence County further contends that Afanador has sued the wrong person and asserts

 that it is a “person” subject to suit within the meaning of 42 U.S.C. §1983. Monell v. Dept. of

 Social Services, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978). Id. A

 municipality can be found liable under §1983 only where the municipality itself causes the

 constitutional violation at issue. Monell, 436 U.S. at 694-95, 98 S.Ct. at 2038. Moreover, Indiana




                                                   4
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 5 of 7 PageID #: 137




 law is clear that county commissioners, and, accordingly, the county, does not have any control

 over the acts of the sheriff. Delk v. Bd. of Com'rs of Delaware County, 503 N.E.2d 436, (Ind. Ct.

 App. 1987). Lawrence County contends that nothing about Afanador's incarceration in the

 Lawrence County Jail occurred because of “official acts” of Lawrence County, thus, any claims

 against it for wrongful incarceration are improper and must be dismissed. (Dkt. 9 at 5.)

        In response, Afanador acknowledges that he does not have a claim against Lawrence

 County, but rather he seeks to make a claim against the judge in Lawrence County Superior Court

 1. (Dkt. 17 at 3.) He explains that “Plaintiff’s complaint is only for 145 days of that because of

 ‘official acts’ of Lawrence County Superior Court 1. Plaintiff’s claims are for the vacated portion

 of the incarceration and not against the Sheriff or his jail.” Afanador also acknowledges that his

 claim for compensation pursuant to Indiana Code §5-2-23-3 is properly made to the criminal

 justice institute and not a court. He points out in his response that he:

       did seek compensation … by applying to the criminal justice institute and the form
       and manner to be determined by the criminal justice institute should have been taken
       care of at the hearing the plaintiff requested. In most cases it would have been a
       waiver the plaintiff would sign waiving any further claims against the criminal
       justice institute, and a five year payment plan. In this case the criminal justice
       institute did not offer the plaintiff compensation under this chapter waiving his rights
       for further claims on a form in a manner to be determined by the criminal justice
       institute.

 (Dkt. 17 at 4-5.)

        Afanador reasons that since the Court screened his Complaint and ruled that the Complaint

 should proceed, and since the criminal justice institute did not offer him compensation under I.C.

 §5-2-23-8, Lawrence County's Motion to Dismiss should be denied. Id. at 5. He is mistaken.

 When the Court screened the Complaint, it determined that "pro se Plaintiff['s] … claim for

 damages against the Defendant for allegedly violating his rights secured by the Fourth Amendment

 by wrongfully detaining him for criminal charges he alleges were subsequently vacated" survives


                                                   5
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 6 of 7 PageID #: 138




 dismissal pursuant to 28 U.S.C § 1915A, "and therefore shall proceed." (Dkt. 5 at 2) (emphasis

 omitted). But the Court specifically stated "[t]his ruling is without prejudice to the filing of a

 proper Rule 12 motion." Id.

        Having filed a proper motion to dismiss under Rule 12(b)(6), the Court determines that the

 Fourth Amendment claim against Lawrence County should be dismissed. Afanador has sued the

 incorrect entity and his claims against Lawrence County must be dismissed because the Complaint

 is void of any allegation against it. A governmental entity may be liable under § 1983 only if the

 entity caused the constitutional deprivation through a policy statement, ordinance, regulation or

 decision officially adopted and promulgated by the entity’s officers. Monell v. Department of

 Social Services of the City of New York, 436 U.S. 658, 690 (1978). There is no allegation that

 Lawrence County maintained an express policy which caused any constitutional deprivation, that

 a defendant with final policymaking authority personally caused a constitutional deprivation, or

 that an unconstitutional policy based upon a long-settled custom and practice caused the alleged

 deprivation. Moreover, Lawrence County does not have responsibility for the actions of the

 Lawrence County Superior Court or Lawrence County Sheriff. Accordingly, Lawrence County is

 entitled to dismissal because the Complaint fails to state a claim against it upon which relief can

 be granted.

        With respect to the state law claim for compensation pursuant to Indiana Code §5-2-23-1,

 et seq., Afanador has not met the requirements or shown he has the ability to meet the requirements

 to file a claim ripe for judicial review. I.C. §5-2-23-10. Accordingly, this claim is dismissed.

                                      IV.    CONCLUSION

        For the reasons stated above, this action must be dismissed for failure to state a claim and

 hence Lawrence County's Motion to Dismiss pursuant to Rule 12(b)(6), Dkt. [8], is GRANTED.




                                                  6
Case 4:21-cv-00092-TWP-DML Document 21 Filed 08/25/21 Page 7 of 7 PageID #: 139




 Afanador's Motion for Assistance with Recruiting Counsel, Dkt. [19], is DENIED as moot. A

 motion to dismiss pursuant to Rule 12(b)(6) does not test whether the plaintiff will prevail on the

 merits but instead whether the claimant has properly stated a claim. See Scheuer v. Rhodes, 416

 U.S. 232, 236 (1974). Therefore, the dismissal must be without prejudice. But because any

 amendments would be futile, final judgment will be entered by a separate order. See Doermer v.

 Callen, 847 F.3d 522, 528 (7th Cir. 2017).

        SO ORDERED

 Date: 8/25/2021


 SCOTT M. AFANADOR
 977035
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Daniel Mark Witte
 TRAVELERS STAFF COUNSEL INDIANA
 dwitte@travelers.com




                                                 7
